Citation Nr: 1725332	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1971, and from February 1973 to June 1988.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the Veteran's claim for further development in February 2014, May 2015, and January 2016.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran's current level of right ear hearing loss does not meet the criteria to constitute a disability for VA purposes under the provisions of 38 C.F.R. § 3.385.

2.  The Veteran's current left ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.385 (2016).

2.  Left ear hearing loss was not incurred in or aggravated by active duty service, and may not be so presumed.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, an April 2011 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

As noted, the Veteran's claim was remanded for additional development in February 2014, May 2015, and January 2016.  Specifically, in February 2014, the Board remanded the Veteran's claim in order to schedule him for a new VA examination and obtain an opinion on the etiology of his claimed hearing loss.  In May 2015, the Board found that the opinion obtained pursuant to its prior remand was inadequate.  The appeal was remanded in order to schedule the Veteran for a new examination and obtain VA audiological test results from 2011 that were referenced in the Veteran's medical records.  In January 2016, the Board noted that the requested VA audiological test results from 2011 had not been associated with the claims file; the Board also found inconsistencies in the VA examination report that was obtained pursuant to the prior May 2015 remand and requested an addendum opinion. 

Following the Board's January 2016 remand, the RO determined that the Veteran did not undergo audiological testing in 2011.  Instead, based on a response from the VA Medical Center in Fayetteville, North Carolina, the February 2011 records belonged to a similarly named individual and had been mistakenly associated with the appellant's medical treatment records.  The RO explained its findings to the Veteran in an April 2016 letter.  The requested addendum opinion was obtained in February 2016.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  The Veteran and his representative have not contended otherwise.

As noted, an updated medical opinion was obtained in February 2016.  The report of this opinion reflects that the examiner reviewed the Veteran's past medical history and rendered opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the medical opinion is adequate for adjudication purposes.  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include an organic disease of a nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

III.  Analysis

The Veteran is seeking service connection for bilateral hearing loss, which he contends results from noise exposure in service.  Specifically, in his August 2013 Substantive Appeal, the Veteran indicated that he served as an engineer while in the Republic of Vietnam and was exposed to loud noises.  

The Veteran was afforded a VA examination in February 2012.  Audiometric testing conducted during the examination revealed that pure tone thresholds at 500, 1000, 2000, and 4000 Hz were 20, 25, 15, and 20 decibels for the right ear and 20, 20, 15, and 40 decibels for the left ear, respectively.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  These results indicate a left ear hearing loss disability for VA purposes; however, the level of impairment identified in the Veteran's right ear does not meet the criteria for hearing loss for VA purposes. 

After conducting the clinical examination and reviewing the claims file, the February 2012 VA examiner opined that the Veteran's hearing loss was not related to his active duty service.  Specifically, the examiner noted that the Veteran had normal hearing at the time of his entrance to service and periodic audiological examinations indicate that his hearing was within normal limits during service and at the time of separation.  It was noted that the examiner based her opinion on the normal audiological examination at the time of his separation from service and the Veteran's statement that his hearing loss began 10-12 years before the examination. 

In February 2014, the Board found that the rationale behind the February 2012 VA examiner's opinion was inadequate.  Specifically, the Board noted that although the Veteran had normal hearing at the time of his separation from service, VA laws and regulations do not require an in-service diagnosis of hearing loss in order to establish service connection.  Moreover, the Board noted that "the Veteran's in-service audiograms evidence threshold shifts from entrance to separation for his first period of active duty" and some level of hearing impairment.  See Hensley, 5 Vet. App. 155.  As a result, the Board remanded the Veteran's claim for a new medical opinion. 

Pursuant to the Board's remand, the Veteran was therefore afforded an additional VA examination in April 2014.  On examination, pure tone thresholds at 500, 1000, 2000, and 4000 Hz were 30, 20, 20, and 15 decibels for the right ear and 35, 25, 20, and 30 decibels for the left ear, respectively.  Speech discrimination scores were 98 percent in the right ear and 96 percent in the left ear.  These test results do not meet the definition of hearing loss for VA purposes. 

With respect to the Veteran's left ear, the April 2014 VA examiner opined that any hearing loss disability was not related to the Veteran's active duty service.  It was noted that the Veteran's entrance examination in September 1966 showed hearing to be within normal limits, bilaterally, and his separation examination also shows that the Veteran's hearing was normal, bilaterally.  It was noted that "although there are positive, significant standard threshold shifts . . . from entrance in 1966 to exit in 1988, the Veteran still had normal hearing" during his separation examination.  The examiner reported that "hearing loss due to noise exposure does not enjoy a delayed onset after noise exposure.  The Institute of Medicine (2006) concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss due to noise exposure."  

In a May 2015 remand, the Board noted that the February 2012 and April 2014 VA examination reports incorrectly stated that the Veteran's hearing tests were within normal limits at all times during service.  Instead, the results demonstrated some level of hearing impairment insofar as the records document pure tone hearing thresholds greater than 20 decibels.  See Hensley, 5 Vet. App. 155.  A new examination was therefore required.

Following the remand, the Veteran was afforded another VA examination in August 2015.  On examination, pure tone thresholds at 500, 1000, 2000, and 4000 Hz were 30, 25, 20, and 20 decibels for the right ear and 30, 25, 20, and 35 decibels for the left ear, respectively.  Speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  These test results do not meet the definition of hearing loss for VA purposes.

The August 2015 VA examiner reported that the Veteran did not have hearing loss as defined by 38 C.F.R. § 3.385 in either ear.  It was noted that although the Veteran's service treatment records document a threshold shift during service, "shifts in threshold of less than 15 [decibels] are considered to be within the range of usual measurement variability."  It was also noted that the Veteran denied having hearing problems after his service in the Republic of Vietnam, and "although a shift in threshold was noted in the right ear following service in Vietnam, the shift occurred at 1000 Hz which is not typically affected by acoustic trauma."  Finally, the examiner observed that the Veteran reported that his hearing loss began 8-10 years prior to the examination, but he separated from active duty 27 years prior and current medical knowledge indicates that there is "not sufficient scientific evidence for the existence of delayed onset hearing loss due to noise exposure."  

In January 2016, the Board, in part, observed that the August 2015 VA examination report contained some inconsistencies and remanded the case for a new medical opinion.  In the remand instructions, the Board requested that the examiner comment on the discrepancy between the hearing results in the February 2012, April 2014, and August 2015 examination; discuss the significance of in-service pure tone thresholds above 20 decibels; and explain the basis for the prior conclusion that a pure tone threshold shift of less than 15 decibels is normal.  

The January 2016 remand also observed that the Veteran's entrance examination revealed a pure tone threshold of 25 decibels in the right ear at enlistment which suggested that he had some degree of hearing impairment.  See Hensley, 5 Vet. App. 155.  The Board therefore determined that a finding must be made as to whether the Veteran had hearing loss prior to service.  However, shortly after the remand, in McKinney v. McDonald, 28 Vet. App. 15 (2016), the Court of Appeals for Veterans Claims held that hearing loss as defined in 38 C.F.R. § 3.385 must be demonstrated upon enlistment in order to rebut the presumption of soundness.  Consequently, the Veteran is presumed to have been in sound condition at the time of his entrance to service. 

The record reflects that the requested VA examination addendum was obtained in February 2016.  In addressing the discrepancy between the audiometric test results contained in the prior three VA examinations, the examiner stated:

Because all three VA audiological exams indicate no hearing loss for VA purposes in the right ear, the discrepancy in question is the pure tone threshold at 4000 Hz and the speech recognition score obtained in the left ear in February 2012.  The pure tone threshold of 40db at 4000Hz and the speech recognition score of 92% both meet the criteria for a hearing loss disability per VA regulations at that time.  However, the pure tone thresholds and the speech recognition scores in 2014 and 2015 failed to meet the criteria for a disabling hearing loss per VA regulations.  On his three VA audio exams, the Veteran's pure tone thresholds at 4000Hz in the left ear were 40db (2012), 30db (2014) and 35db (2015).  A person's responses to pure tones will not be exactly the same on every test; therefore, audiologists accept 5-10dB differences as test-retest variability rather than a significant change in hearing.  Possible reasons why responses vary across tests include [the] type of earphones used, presence and severity of tinnitus during a test and improvement in performance due to familiarity with the test procedure.  The National Institute of Occupational Safety and Health (1998) defines a significant shift as "an increase of 15dB in the hearing threshold level at 400, 1000, 2000, 3000, 4000 or 6000Hz as determined by two consecutive audiometric tests".  The Veteran's improvement in hearing thresholds of 5-10dB at 4000Hz are within the acceptable range of test-retest variability.  The Veteran's left ear speech recognition scores were 92% in 2012, 96% in 2014 and 94% in 2015.  Because VA guidelines require the presentation of full (50 word) lists, scores that vary by 2-4% are a difference of only 1-2 words.  Research by Thornton and Raffin (1978) on critical differences between a word recognition score and retest scores indicate that the differences between the Veteran's three scores are not statistically significant.  For an original score of 92%, subsequent scores that fall between 78-98% are not considered to be statistically different.  The [Board's 2015] remand suggests that the 2012 exam could be "the most accurate of the three examinations".  The 2015 exam was in agreement with the 2014 exam thus providing more evidence to support the absence [of hearing loss] than rather than the presence of a current hearing loss disability. 

The February 2015 VA examiner indicated that the Veteran does not have a hearing loss disability as defined by VA regulations, but instead has impaired hearing.  The examiner noted "hazardous levels of noise can lead to hearing loss in the higher frequencies at or above 2000 Hz" and the Veteran has reported exposure to artillery fire, tanks, and explosives during his service in Vietnam.  

However, his in-service audiograms show no hearing loss or significant changes in thresholds that can reasonably be associated with a noise injury.  According to the Institute of Medicine (2005), the effects of noise on pure tone thresholds (i.e., threshold shifts or hearing loss) occur at the time of exposure and not years later; therefore, no evidence exists to conclude that the Veteran's current hearing loss at 4000 Hz is the result of military noise exposure.  Although some [in-service] thresholds were greater than 20dB, none of the Veteran's in-service audiograms showed thresholds that met the criteria for hearing loss disability per VA regulations.  There is also no complaint of hearing loss in the [service treatment records].  The Veteran denied having hearing loss on the Reports of Medical History he completed and signed in 1969, 1971[,] and 1998.  Furthermore, the Veteran reported to the examiner in 2012 and 2015 that the onset of noticeable hearing loss occurred 8-12 years prior to those exams.  There is no basis to conclude that the Veteran's current non-disabling hearing loss in the left ear was incurred as a result of military service, including noise exposure in Vietnam. 

The Board finds that the claim for service connection for bilateral hearing loss must be denied.

With regard to the right ear, there is no medical evidence of right ear hearing loss for VA compensation purposes, either during or since the Veteran's service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes). While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with right ear hearing loss for VA compensation purposes.

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some right ear hearing impairment.  Although he may have experienced decreased hearing acuity during and after his service, the audiological findings of record do not support a finding that the Veteran has hearing loss in his right ear for VA purposes. 

With regard to the Veteran's left ear, as discussed above, audiometric testing conducted during the February 2012 VA examination meets the criteria for hearing loss as defined by VA.  A current disability has been demonstrated during the appeal period. 

The Veteran has reported that he was exposed to loud noises while on active duty and the Board finds that his contentions regarding in-service acoustic trauma are consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  An in-service injury has therefore been demonstrated.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed left ear hearing loss and his in-service injury. 

As discussed in detail above, the Veteran has been afforded multiple VA examination to determine the etiology of his claimed hearing loss.  The opinions contained in the April 2014, August 2015, and February 2016 reports all concluded that the Veteran's left ear hearing loss disability is not related to his active duty service because acoustic trauma has an immediate effect on hearing.  In this case, the Veteran's separation examination did not reveal a hearing loss disability and the Veteran reported during two separate examinations that he noticed a decrease in hearing acuity during the past 8 - 12 years.  In this regard, while Hensley holds that the Veteran may still establish service connection by submitting nexus evidence when audiometric results at separation do not meet the regulatory requirement for establishing a disability at that time, here, the Veteran did not submit such evidence.  In fact, the only other opinion with respect to etiology is that of the Veteran.  As noted, the Veteran is competent to testify to his observations.  See Layno, 6 Vet. App. at 470.  However, on the question as to whether current bilateral hearing loss is related to in-service noise exposure, the Board finds that the specific, reasoned opinion of the audiologists who performed the VA examinations are of greater probative weight than the more general assertions of the Veteran.  

In essence, the Veteran's hearing loss was not manifest during service or within one year of separation, and is not otherwise attributable to service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


